DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
The Amendment in Response to Non-Final Office Action filed December 23, 2021 has been entered.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s claim amendments and arguments filed December 23, 2021, and in view of the Terminal Disclaimer filed February 14, 2021.

Election/Restrictions
Applicant’s election of the species of tagging performed by ligation, as recited in claim 12, amplifying comprising solid-phase amplification, as recited in claim 14, and next generation sequencing comprising paired-end sequencing, as recited in claim 20, in the reply filed on August 30, 2021 is acknowledged. Claims 13, 15-17, 19 and 21-23 were withdrawn from consideration as being drawn to non-elected species. However, in view of the allowability of independent claim 2, all withdrawn claims are now rejoined.
The election of species requirement is WITHDRAWN.



Information Disclosure Statement
The Information Disclosure Statement submitted December 23, 2021 has been considered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelsey Roberts Kingman (Reg. No. 79,382) on February 14, 2022.
The application has been amended as follows:
In the claims:
Claim 7 – cancel

Allowable Subject Matter
The following claims are allowed: 2-28.
The closest prior art is Ohkawa1 (US Patent No. 5,308,751), Fodor2 (US Patent App. Pub. 
3 (Measurement of the Number of Molecules of a Single mRNA Species in Complex mRNA Preparation, J. Theor. Biol., 221, 615-524, 2003).
	Ohkawa teaches a method of sequencing both strands of a double-stranded DNA fragment. The sequences are then compared to generate a corrected sequence. Hug teaches a method of single molecule counting of mRNA by the stochastic labeling of the mRNA molecules with tag sequences. The teachings of Fodor are discussed in the Non-Final Office Action mailed September 23, 2021.	
	However, none of Ohkawa, Fodor or Hug, whether considered alone or in combination, teach or suggest, at least, the claim 2 limitation requiring that a subset of tagged constructs have different nucleic acid molecules tagged with the same identifiers.


Conclusion
Claims 2-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Ohkawa was cited in the Information Disclosure Statement submitted May 14, 2021.
        2 Fodor was cited in the PTO-892 Notice of References Cited mailed September 23, 2021.
        3 Hug was cited in the Information Disclosure Statement submitted December 23, 2021.